NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                         JAN 22 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DANIEL ZEPEDA-JAIME,                             No.    18-70259

                Petitioner,                      Agency No. A095-117-853

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                            On Petition for Review of an
                           Order of the Immigration Judge

                              Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Daniel Zepeda-Jaime, a native and citizen of El Salvador, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in El Salvador and

thus is not entitled to relief from his reinstated removal order. Our jurisdiction is



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review an IJ’s negative reasonable fear

determination for substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829,

833 (9th Cir. 2016). We review de novo claims of due process violations in

immigration proceedings. Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir.

2010). We dismiss in part and deny in part the petition for review.

       We lack jurisdiction to consider Zepeda-Jaime’s proposed social group of

family members that he raises for the first time on appeal. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust issues or claims in

administrative proceedings below). In addition, substantial evidence supports the

IJ’s determination that Zepeda-Jaime failed to establish membership in a

cognizable social group. See Reyes v. Lynch, 842 F.3d 1125, 1132 n.3 (9th Cir.

2016) (“An asylum or withholding applicant’s burden includes (1) ‘demonstrating

the existence of a cognizable particular social group,’ (2) ‘his membership in that

particular social group,’ and (3) ‘a risk of persecution on account of his

membership in the specified particular social group.’”).

       In his opening brief, Zepeda-Jaime does not challenge the IJ’s determination

that he did not have a reasonable fear of torture in El Salvador. See Rizk v. Holder,

629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by failing to

raise it in the opening brief).

       Finally, we reject as unsupported by the record Zepeda-Jaime’s contention


                                          2                                   18-70259
that the IJ violated his due process rights by failing to provide a reasoned

explanation for the decision. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error to prevail on a due process claim); see also Bartolome v. Sessions,

904 F.3d 803, 812 (9th Cir. 2018) (“Although previously removed aliens in the

United States are entitled to due process protections, they are not entitled to all of

the same protections granted to aliens not previously removed.”)

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                     18-70259